EXHIBIT 10.1
 
 
 
April 12, 2012






David C. Kahn
380 Hempstead Avenue - Suite 5
West Hempstead, NY 11552
 
 
Dear David:
 
On behalf of Network-1 Security Solutions, Inc. ("Network-1"), this letter
agreement shall amend the Agreement, dated February 3, 2011, between Network-1
and you regarding your services as Chief Financial Officer (the "Agreement"), as
follows:
 
1. You shall continue to serve as Chief Financial Officer of Network-1 for an
additional one year period through December 31, 2013;
 
2. Effective on the date hereof, your monthly compensation shall be increased to
$11,000 per month; and
 
3. You are hereby granted a 5 year option to purchase 75,000 shares of Network-1
common stock, at an exercise price equal to today's closing price.  The Option
shall vest over a one-year period in equal quarterly amounts of 18,750 shares
beginning July 12, 2012.  Notwithstanding the foregoing, upon a Change in
Control of Network-1 (as defined in the Agreement) all of the unvested shares
underlying the Option shall become immediately exercisable and shall become 100%
vested.
 
Except as amended herein, the terms of the Agreement shall remain in full force
and effect.
 
 
 
  Sincerely,


  Network-1 Security Solutions, Inc.


Agreed and
Accepted:                                                                  
       By:   /s/ Corey M. Horowitz                      
          Corey M. Horowitz, Chairman and CEO
/s/ David C. Kahn                    
David C. Kahn, CPA

